194 F.2d 532
Theodore R. CARNS and Bessie V. Carnsv.UNITED STATES of America, Appellant.
No. 10584.
United States Court of Appeals Third Circuit.
Argued Feb. 8, 1952.Decided Feb. 28, 1952.

M. M. Heuser, Washington, D.C., (Holmes Baldridge, Asst. Atty. Gen., Edward C. Boyle, U.S. Atty., W. Wendell Stanton, Asst. U.S. Atty., Pittsburgh, Pa., David B. Bliss, Washington, D.C., Attorneys, Department of Justice, on the brief), for appellant.
E. V. Buckley, Pittsburgh, Pa.  (Mercer & Buckley, Pittsburgh, Pa., Fred B. Trescher, Greensburg, Pa., on the brief), for appellees.
Before KALODNER and HASTIE, Circuit Judges, and MODARELLI, District judge.
PER CURIAM.


1
This appeal attacks as 'clearly erroneous' within the meaning of Rule 52(a), Federal Rules of Civil Procedure, several findings of fact made by the District Court relating to particular elements of damage in an action brought under the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 2671-2680.  The case was tried by the Court below without a jury.


2
Our review of the record discloses that the challenged findings are correct in fact and in law under applicable decisions of the Pennsylvania Supreme Court, and that the defendant's contentions to the contrary are utterly without merit.


3
For the reasons stated the judgment of the District Court will be affirmed.